CONTRAT D'AMODIATION

: La Sociêté Aurifère du Kivu et du Maniema, SAKIMA en sigle, société de droit
“congolais, ayant son siège social à Kinshasa-Gombe sur l'avenue Colonel
n°316, représentée aux fins de la présente par Monsieur Omer
KYALIMBA KABANDA MPALA, Président du Comité de Gestion Provisoire,
dûment mandaté par le Gouvernement de la République Démocratique du

=: Congo.
5. | Craprès dénommée « L'Amodiant », d'une part ;
a Société D.F.S.A Mining Congo, « D.M.C » Spri en sigle, Société de droit

“congolais, ayant son siège social à Kinshasa-Gombe, avenue LUBEFU, n°27,
:, représentée par Monsieur Innocent BIOKO SINGA, dûment habilité à cet effet,

€Haprès dénommée « L'Amodiataire », Wautre part ;

Préambule

< Attendu que l'Amodiant est titulaire de Permis d'exploitation se
rapportant aux gisements n°2592, 2593, 12 et ‘20 en République
* Démocratique du Congo ;

+ Considérant que l'Amodiant tient à relancer les activités de prospection,
de recherche et d‘exploitation des gisements à sa possession, mais ne
dispose pas de moyens financiers nécessaires pour les réaliser ;

e Considérant que par sa lettre n°DMC/AG/011/06 du 09 septembre 2006,
dont photocopie en annexe, l'Amodiataire à sollicité auprès de
lAmodiant, l’amodiation totale des droits attachés aux Permis
d'exploitation susvisé.

Considérant que conformément à l'article 179 alinéa 3 du code minier,
FAdministration des mines à conclu que lAmodiataire remplit les
œditiuris d'éligibilité fixées var Vurticle 23 dudit code et qu'il dispose

{ VA

des capitaux et moyens techniques nécessaires pour là mise
des gisements sus évoqués : KL
+ Considérant que l'Amodiataire se propose d'exploiter
développer divers sites d'exploitation et, plus particulièrement les mines
situées dans le périmètre concerné par voie d'amodiation conformément

aux articles 177 à 181 du Code minier et 369 à 373 du Règlement
minier ; |

+ Attendu que l'Amodiant et l'Amodiataire entendent par le présent
contrat, fixer et préciser les droits et obligations qui leur incombent ;

IL À ETE CONVENU ET ARRETE CE QUI SUIT :
I De l'objet

Arüclel: Le présent contrat a pour objet, l'Amodiation des dre minie.
attachés aux Permis d'exploitation se rapportant aux gisements
n°2592, 2593, 12 et 20 attribués à l'Amodiant, afférent aux
Substances minérales auxdits permis ;

ArticleZ: AUX termes du présent centrat, lAmodiant accorde à
: l'Amodiataire, qui accepté, l’Amodiation de ses droits miniers
attachés aux Permis d'exploitation se rapportant aux gisements
cités à l'article 1*;
Article :

a) L'amodiation dont question à l'article 1% du présent contrat
comporte le droit exclusif accordé par l'amodiant à l'amodiataire
pour effectuer dans ses périmètres, tous ‘travaux de sondages
géologiques, exploiter les gisements des substances ‘minérales
situées dans ces périmètres, et disposer en toute propriété et
liberté des produits finis extraits de ces gisements dans le strict
respect du Code et du Règlement miniers ; LE

b

Le

Si une substance autre que celles pour lesquelles l‘amodiation est
accordée à l'Amodiant est découverte dans les périmètres
amodiés, l’Amodiant s'engage à obtenir, conformément à l'article
162 du Code Minier, l'extension de l'autorisation d'exploitation de
cette substance au bénéfice de l’amodiataire ;

c) Les droits d'exploitation du site s'étendent non seulement des
droite d'exploitation proprement dits, mais également de
l'ensemble des droits d'exploitation des gisements artificiels situés

nat

ainsi que les droits accessoires tels qu'énoncés par l'arti
Code Minier ;

d) L'objet dudit contrat s'étend automatiquement, également, aux
substances associées ou non associées pour lesquelles une
extension serait obtenue, en application de l'article 77 du Code
Minier ainsi qu'au traitement des rejets ;

e) Ii s'étend également aux infrastructures sis à l'extérieur du
périmètre minier, conformément aux articies 212 et suivants du

Code minier ;

IH. Des obligations des parties

” Articles:

a) Conformément à l'article 369 du Règlement minier et sans
préjudice de toute autre disposition légale ou réglementaire qui lui
serait applicable, l'Amodiant s'engage à déposer là demande de
linscription du contrat d'amodiation au cadastre minier en vue
d'obtenir l'enregistrement dudit contrat ce jour. I s'engage
également à réserver à l'Amodiataire l‘exclusivité de l'exploitation
dans les carrés amodiés et à prendre les mesures qui s'imposent
pour ne pas entraver le bon déroulement des travaux
d'exploitation entrepris par l'Amodiataire ;

b) A cet effet, l'Amodiant met également à disposition, les
infrastructures visées en l'article 3%", dans les conditions des

annexes 5 et 6 ;

a c) L'Amodiant met également à disposition, l’entrepôt de relais à
| Kindu ; .
| Articles : L'Amodiant garantit que lesdits titres miniers ne sont grevés
* d'aucune charge obligation ou servitude au profit des tlers et qu'il

É peut en effectuer librement l'amodiation ;

Article6: La présente amodiation est consentie sous toutes les garanties
ordinaires et de droits ;

Article7 : Conformément aux dispositions des articles 177 et 179 du Code
Î minier, ainsi que l'article 71 du Règlement minier, les parties
reconnaissant leur responsabilité indivisible et solidaire vis-à-vis de

| l'Etat. L'Amodiataire s'engage :

Ve
[ Le
Ê

|

|
|
|
|

|
|
|

-4e

€) Au paiement des impôts, taxes et redevances, y coiÿ

ig: ts
Superficiaires annuels dus à l'Etat en vertu du titre minier faisant
l'objet de la présente amodiation ;

d) Au paiement des droits d'enregistrement du présent Contrat

d'amodiation au Cadastre minier ;

€) Au paiement de la rémunération due à l'Amodiation et Suivant les
modalités et les taux fixés par les Parties à l’article 8 ;

Toutes fois, en cas de défaillance de /'
de s'acquitter des obligations reprises au présent article
de son droit de recours Contre l'Amodiataire défaillant :

Articles :

€) En l'état des sommes Qui seraient dues par l'Amodiant à l'Amodiataire

au titre de préfinancement effectué par ce dernier dans le cadre du

4

d) L'Amodiataire lors de la prise de Possession des lieux, dans les

conditions prévues à l'annexe 5 versera un montant de 100.000 $US
(dollars américains cent mille), à titre de préfinancement Pour la totalité
des permis d'exploitation concédés et tels que visés à l'annexe 3 ;

Article) :

Article10.

Article11 :

Article12 :

BR ES mm —

d) L'Amodiataire lors de la prise de possession des liéux...dan&l
conditions prévues à l'annexe 5 versera un montant de 0.700;
(dollars américains cent mille), à titre de préfinancem At pour. la,
totalité des permis d'exploitation concédés et tels que VISES +

l'annexe 3 ;

Conformément à l'article 501 du Règlement minier, l'Amodiataire
s'engage à transmettre, aux services compétents du. Ministère des
Mines, le rapport annuel d'activités ;

L'Amodiataire garantit à l’Amodiant le libre accès à toutes
informations et documents susceptibles de lui permettre de
remplir ses obligations et l'usage, pour elle, sans restriction, des
infrastructure routières, fluviales et/ou aériennes tes
l'intérieur des périmètres amodiés ;

L'Amodiataire est tenu de prendre toutes les mesures possibles
pour vivre en bonne intelligence avec les chefs coutumiers et les
populations du milieu où se déroulent les travaux découlant du

présent contrat ;

Conformément à l'article 33 du Code Civil livre IT, les parties
s'engagent à exécuter ce contrat de bonne foi ;

III. Du Règlement des litiges

Article13 : Tout litige résultant de l'exécution ou de l'interprétation du

présent contrat sera résolu à l'amiable. Il sera fait appel à un
Tribunal arbitral dans les présentes, selon la.procédure ci-après :
Chacune des parties désignera son arbitre, si après la désignation
de son arbitre par le demandeur et la notification qui en sera faite
au défendeur, par lettre recommandée avec accusé de réception,
ce dernier ne désignera pas un arbitre dans la quinzaine qui suit,
cette désignation sera faite par Monsieur le Président du Tribunal
d'un des Tribunaux de Kinshasa, statuant par ordonnance. Les
arbitres ainsi désignés, désigneront un troisième ;

A défaut de désignation par eux dans ia quinzaine, ce troisième
arbitre sera nommé per Monsieur le Président d’un des Tribunaux
de Kinshasa, à la requête de la partie contractante la plus
diligente ;

Les trois arbitres deviunt statuer dans un délai d'un mois à
compter du jour où ils se réuniront pour dresser un procès-verbal

ni

F
-6- À
j.

d'acceptation de la mission. Ils pourront ordonner toutes m
d'instruction et procéder à toutes auditions des parties étant
précisé que les délais pour rendre la sentent Sen qi
automatiquement prolongés du délai nécessaire à l'exécutiot
mesures d'instruction qui pourront être ordonnées ;

Le Tribunal arbitral statuera à {a majorité de ses membres ;

Le Tribunal arbitral statuera en qualité d'amiable Compositeur et
ne sera pas tenu de suivre les délais et les formes établis par les
Tribunaux de droit commun, il statuera néanmoins selon le code
minier de la République Démocratique du Congo et de son
rêglement minier. La ressort et les parties renoncent, par
conséquent, à attaquer cette sentence par voie d'appel, de
pourvoi en cassation, de requête civile ou autrement ;

La sentence sera communiquée aux parties par lettre
recommandée avec accusé de réception dans les huit jours de son
prononcé :

En cas de décès, départ ou empêchement quelconque de l'un des
arbitres désignés par les parties ou par le Monsieur le Président
d'un des tribunaux de Kinshasa, il Vera, dans la quinzaine à
compter du jour où la connaissance de ce fait aura été donné,
Pourvu son remplacement soit par celle des parties qui l'avait
précédemment désigné ou, à défaut par elle de le faire dans la
quinzaine dudit évènement, par le Président d'un des.Tribunaux
de Kinshasa statuant en référé sur requête de la partie la plus
diiger®+ nu cas où l'arbitre qu'il s'agit de remplacer, ‘aurait été
nommé par requête dudit président : °

En cas de remplacement de l'un des arbitres, le délai prévu pour
rendre la sentence sera prolongé d'un mois, les frais de dépôt et
. d'enregistrement éventuels de la sentence sont mis à la charge de
la partie qui aura rendu le dépôt nécessaire ; oo

Outre la décision sur ie fond, la partie succombant paie les frais
de l'arbitrage entièrement mais au cas où aucune des parties
succomberait entièrement, elle décide dans quelle proportion ces
frais seront partagés entre les parties ;

sticleis: L'Amodiant garantit l’Amodiataire contre tout trouble de

jouissance ;

J

Au cas où un tiers présenterait des demandes où intréduirait\
instance contre l'Amodiant en sa qualité de titulaire des; biens fn Æ
à la disposition de l'Amodiataire à la suite des trôubles GO *
dommages résultant de leur exploitation par l'Amodidtäire
l'Amodiant informera immédiatement l'Amodiataire pour iui
permettre d'assurér sa défense. Dans l'hypothèse où l'Amodiant
aurait été obligé de prendre à sa charge les frais et débours,

l'Amodiataire remboursera lesdits frais ;

Article15 : Au cas où un tiers occasionnerait un troubie de droit sur les droits
miniers amodiés ou biens mis à sa disposition par l'Amodiant,
l'Amodiataire se réserve le droit d'appeler ce dernier en garantie
devant une instance judiciaire, administrative ;

Au cas où l'Amodiataire serait évincé dans ses droits, à la suite de
linactior, omission et du fait de l'Amodiant, ce dernier devra
indemniser l'Amodiataire pour le préjudice lui causé ;

Articleié Le non paiement par l'Amodiataire des impôts, taxes et
redevances dues à l'Etat et le non respect des lois et règlements
pouvant entraîner des conséquences quant à la pérennité des
droits d'exploitation, entraînera la déchéance du présent contrat,
selon la procédure visée ci-après ;

Article17 :
a) Le présent contrat est conclu pour une durée correspondant à

celle des Permis y attachés à dater de sa signature : soit 15
années, quoiqu'il en soit, l'Amodiataire sera prioritaire ;

b) En cas de manquements graves de l'Amodiant à l'une des
obligations majeures imposées par les lois et règlements ainsi que
du présent contrat d'amodiation, de nature irréversible,

+ J'Amodiant rappellera l'Amodiataire à l'ordre. En. cas de
manquements répétés aux clauses du présent contrat suivi du
refus d'obtempérer aux injonctions de l'Amodiant et, en tant que
de besoin, services de l'Etat, le présent contrat sera résilié de
plein droit aux torts et griefs de l'Amodiataire. Cette déchéance
sera précédée d'une convocation de l'Amodiataire par l'Amodiant,
à un entretien avec le représentant de ce dernier. Il sera donné à
l'Amodiataire l'occasion de fournir toute explication qui lui
semblcrs bonne, étant ici précisé que là convocation aevra
préciser expressément les manquements reprochés à

A D

_8-

L ff.
J'Amodiataire, de nature daire et précise. Sj
l'Amodiant persiste dans sa volonté de faire constaté
clause résolutoire, elle mettra en demeure, par let
avec accusé de réception, l'Amodiataire de reméd (er. auxce
un délai de quinze jours, faute de quoi l'À ed
l'acquisition de la clause résolutoire et en trera toutes conséquences

que de droit ;

c) Le contrat tombe caduc six mois après sa signature s'il ne connaît
pas un début d'exécution, celle-ci s'entend de toute intervention de
prospection ou de travaux sur le site tels que détaillé à l'artide6 ;

Article18 : Le présent contrat comporte huit annexes qui en font partie

intégrante, à savoir :

- Annexe 1 : Lettre DFSA à SAKIMA du 14/02/2005 :

-_ Annexe 2 : Contrat de collaboration ;

-_ Annexe 3 : Patrimoine Minier cédé ;

- _ Annexe 4 : Etat des lieux 2005 ;

-_ Annexe 5 : Prise de possession ;

- Annexe 6: Modalités de réalisation des travaux permettant
l'exploitation des droits miniers ;

-" Annexé7 : Conditions d'indemnisation et de restitution en fin du
contrat d'Amodiation.

-_ Annexe : Lettre de D.M.C spri du 09 septembre 2006 ;

Article19. À l'expiration dudit contrat, la restitution des constructions et autres
installations seront libres de toutes .hypothèques, charges ou
servitudes et seront restituées dans les conditions telles que fixées à
l'annexe 7 ;

Article20 :Tous documents, informations et renseignements fournis à

k l'Amodiataire ou obtenus par lui en exécution du présent contrat
seront considérés comme confidentiels et ne pourront faire l'objet :
d'aucune communication et/ou divulgation ou consultation par des
tiers sans l'accord préalable de l'Amodiant et réciproquement ;

Article21 : Sans préjudice des dispositions relatives à l'enregistrement prévues à
l'article 179 du Code Minier et à la prise de possession des lieux, le
présent contrat entre en vigueur à la date de sa signature ;

Pour l'Armodiataire r

À

=
Article22 : Toute disposition légale ou réglementaire impédve è

l'objet de modification ou révision par un avenant, av
l'autre ;

Article24 : Toutes notification ou communications relatives au présent contrat
d'amodiation doivent être faites aux adresses ci-après :

Pour l'Amodiant :
SOCIETE AURIFERE DU KIVU ET DU MANIEMA | |
À l'attention du Président de Comité de Gestion
316, avenue Colonel LUKUSA |
KINSHASA-GOMBE
E-mail : sakimardc@vahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGO

Pour DMC sprl :
DFSA MINING CONGO |
A l'attention de l'Administrateur Gérant de la DMC spri ;
27, avenue LUBEFU | 5
KINSHASA-GOMBE ‘ ï

E-mail : sbioko@yahoo.fr Ÿ
REPUBLIQUE DEMOCRATIQUE DU CONGO

Fait à Kinshasa, le/L. eutre.0f. en quatre exemplaires originaux dont
chacune des parties.en réçoit un, les deux autres étant réservés pour usage
administratif, .

Pour l'Amodiant .
Omer KYALIMBA KABANDA MPALA

Innocent BIOKO SHNGA Président LS

Administr; fée Statutaire
{

GS Emmanuel KIYUNGU MUBWANA

Mandataire en charge des Questions Juridiques

UBLIQUE DÉMOCRATIQUE
“DU CONGO

ACTE NOTARIE

CODES TEST ERNEST

L'an deux rnil six, le onzième jour du mois de novembre"*"""""sssmà
Nous soussignés Jean A. BIFUNU M'FIMI, Notaire de la ville de Kinshasa et y résidant, cartifions que
Le Contrat D' Amodiation Entre la.societé SAKIMA et la societé D.M.C SPRL du 14 septembre ****

2006. mereemsmnenemmennnnnenener est en nan Rte Re an en anne dent Renne seed eee enneesenne

SR en nee nee LRO RO TR RSR AR RER NN Re A en enr n nee rente neue een n nn
dont les clauses sont ci-dessus insérées, nous ont été présenté ce jour à Kinshasa par : “rire
Maître MAKA LOMBOMBE LOKOMBE , Avocat - Consall , résidant à kinshasa sur l'avenue dela”

Nation , Local 2, Imm. Flamboyant , Rez- de- Chaussée , dans la commune de la COMBE.""""#"s

Comparaissant en personne en présence de Messieurs BANGU Roger et MITEU MWAMBAY Richard
Agents de l'Administration résidant tous deux à Kinshasa, témoins instrumentaires à ce FEquis *+vvmmse
réunissant les conditions exigées par la [oj,*"mremmenmenetensssss sesemerenssuses

Lecture du contenu de l'acte susdit a été faite par nous Notaire au comparan/éf aux témoi
Re coiiparcnt préquelfié a déclaré devant nous et en présence desdits "#rrsssemmnsesenneeenennnes
témoins que l'acte susdit tel qu'il est dressé renferme bier. l'expression Gg’la volonté di associes, qu'ils
sont seuls responsabies de toutes contestations pouvant raître de l'exé£ution des jixécents sans “mer
évoquer la complicité de l'Office Notarial ainsi que du Notaire.***##mmrmeebeeeenanéeuntss suanes
En foi de quoi les’présentes ont été signées par nous Notaire, le compérant et Jés témoins revêtus du “**

sceau de l'Office Notarial de la Ville de Kinshasa" "942 Dee eee ete te

SIGNATURE OU COMPARANT

U M'FIMI

OL LLLE CL LLOLT ETES S LOTS LU SENS

eseeereteaaenenvanennene

seen

Pour expédition certifiée conforme
Coût : 4770 FC" ren remeeeneere
Kinshasa, le 11 novembre 2006

COLOES ET

enenesanesnnene
(ns
ACTE -NOTARIE. :
MT

L'an mil neuf cent quatre-vingt-dix-sept, le vingtième  Ruriäé rois
février, Nous soussigné, SADIKI BIN IBRAHI Notaire al..dé"la Ville de
Kinshasa, certifions que l'Acte dont les clauses sont ci: US. insérées No: arété
présenté ce jour à Kinshasa par : Ti LS

4 .,

1. Monsieur Risasi Msimbwa, de nationalité Zaïroise, résidant à Kinshasa, lère rue
Limete, représentant Banro Resource Corporation, J.G. Cluff, AT. Kondrat, P.H.
Mitchell, L. Smets et P.M. Risasi :

2. Madame Kashwantale Mubalama, résidant à Kinshasa, œ° le Ministère du
Portefeuille, représentant la République du Zaire ;

Comparaissant en personne en présence des Citoyens MATA KAHUNGU et E
NYEMBO FATUMA, agents de l'Administration, résidant tous deux à Kinshasa, ;
témoins instrumentaires à ce requis, réunissant les conditions exigées par la loi ;

Lecture du contenu de l'Acte susdit a été faite par Nous, Notaire aux comparants et aux
témoins:

Les comparants préqualifiés ont déclaré devant Nous et en présence desdits témoins
que l'Âcte susdit tel qu'il est dressé renferme bien l'expression de leur volonté ;

En foi de quoi, les présentes ont été Signées par Nous, Notaire, les comparants et les
témoins, et revêtues du sceau lOffige Notarial de la Ville de Kinshasa ;

ATURE DES COMPARANTS :

Kashwantale Mubalama

SIGNATURE DU NOTAIRE :

Risasi Msimbwa

SADIKI BIN IBRAHIM _‘
7 Chef de Division
d ! ed SIGNATURE DES TEMOINS 10
i 2 i
MATAKAHUNGU NYEMBO FATUMA Fr
Draits perçus : Frais d'Acte : Zaïres, suivant quitta en

date de ce jour.

ENREGISTRE par Nous, soussigné, ce "irstiène seu
mil neuf it eng ge sers à l'Office Notarial de Tlèrèe À “Kiné
Fe 85" RS KO Nano ER ET Nas nm

.. numéro … …Foli

Le Notaire, .

———————

” SADIKI BIN IBRAHIM
Chef de Division

Pour expédition certifiée conforme :
Coût:20 Zaïres - quittance numéro 1391128
Kinshasa, le vingt ‘Lévrisr mil neuf cenÿ quatre vingt dix septen

a Le Notaire,

XXROTRERE. A

MNG. !
REPUBLIQUE DU ZA. «E

TRIBUNAL DE GRANDE

INSTANCE DE KINSHASA

AEN AORLS

L'art mi neuf cent quatre-vingt SEIZÆ. je.
mois de AOÛT

Nous soussigné, Th. OMEKENGE EMANGE, Greffier du Tribunal de Grande Instance di |

Ls
date ‘du. 02/08/3835
fc f

perçu: ij0. OUQ È
Quir n°RKX E 08
du 08/03/1336
